                                     Case 2:20-cv-02072-GMN-BNW Document 8
                                                                         7 Filed 12/04/20
                                                                                 12/02/20 Page 1 of 2



                       1       PATRICK H. HICKS, ESQ.
                               Nevada State Bar Number: 04632
                       2       Z. KATHRYN BRANSON, ESQ.
                               Nevada State Bar Number: 11540
                       3       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       4       Suite 300
                               Las Vegas, NV 89169-5937
                       5       Telephone:    702.862.8800
                               Fax No.:      702.862.8811
                       6       Email: phicks@littler.com
                               Email: kbranson@littler.com
                       7
                               Attorneys for Defendant
                       8       KATERRA, INC.

                       9
                                                               UNITED STATES DISTRICT COURT
                    10
                                                                     DISTRICT OF NEVADA
                    11

                    12
                               SERENA SENSITIVO,                                Case No. 2:20-cv-02072-GMN-BNW
                    13
                                                  Plaintiff,                    STIPULATION AND [PROPOSED]
                    14                                                          ORDER TO CONTINUE DEADLINE RE
                               vs.                                              FILING RESPONSIVE PLEADING
                    15
                               KATERRA, INC.,                                   [FIRST REQUEST]
                    16
                                                  Defendant.
                    17

                    18
                                         Plaintiff SERENA SENSITIVO (“Plaintiff”) and Defendant KATERRA, INC.
                    19
                                (“Defendant”), by and through their respective counsel of record, hereby stipulate and agree that
                    20
                                Defendant shall have until December 14, 2020 to file its responsive pleading to Plaintiff’s
                    21
                                Complaint (ECF No. 1), which Complaint was filed on November 12, 2020 (ECF No. 1) and served
                    22
                                on November 16, 2020. The parties make this request due to scheduling conflicts and need for
                    23
                                additional time to investigate the allegations in the Complaint in order to respond.
                    24
                                         If the requested extension is granted, Defendant will file its response to Plaintiff’s
                    25
                                Complaint on December 14, 2020.
                    26
                               ///
                    27
                               ///
                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                  Case 2:20-cv-02072-GMN-BNW Document 8
                                                                      7 Filed 12/04/20
                                                                              12/02/20 Page 2 of 2



                       1                This is the first request for an extension of time to file a responsive pleading made by the

                       2       parties and the parties make this request in good faith and not for the purpose of delay.

                       3         Dated: December 2, 2020                        Dated: December 2, 2020
                       4         Respectfully submitted,                        Respectfully submitted,
                       5

                       6        /s/ Jenny L. Foley, Ph.D., Esq.                 __
                                JENNY L. FOLEY, PH.D., ESQ.                     PATRICK H. HICKS, ESQ.
                       7        DANA SNIEGOCKI, ESQ.                            Z. KATHRYN BRANSON, ESQ.
                                HKM EMPLOYMENT ATTORNEYS                        LITTLER MENDELSON, P.C.
                       8        LLP
                                                                                Attorneys for Defendant
                       9        Attorneys for Plaintiff                         KATERRA, INC.
                                SERENA SENSITIVO
                    10

                    11                                                        ORDER
                    12
                                                                              IT IS SO ORDERED.
                                                                IT IS SO ORDERED
                    13
                                                                DATED: 2:00 pm, December 04, 2020
                                                                               Dated: _____________________, 2020.
                    14

                    15

                    16                                          BRENDA WEKSLER
                                                                             _______________________________________
                                                                UNITED STATESUNITED
                                                                              MAGISTRATE
                                                                                     STATESJUDGE
                                                                                             DISTRICT COURT
                    17         4837-6830-8435.1 099109.1000


                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
